Citation Nr: 1617095	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II and/or due to herbicide exposure.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II and/or due to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure.

5. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure.

6. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to diabetes mellitus type 2 and/or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A hearing was held in February 2016 before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC.  A transcript of the hearing testimony has been associated with the electronic claims file.  During this hearing, the Veteran presented testimony regarding entitlement to service connection for posttraumatic stress disorder (PTSD).  While PTSD was addressed in the October 2008 rating decision, the Veteran did not include this issue in his October 2008 notice of disagreement (NOD) and did not perfect an appeal of this issue.  Entitlement to PTSD was most recently denied in an August 2013 rating decision.  The Veteran did not submit a NOD with the August 2013 rating decision or perfect an appeal on this issue.  Therefore, the claim is not before the Board for adjudication.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised by the record during the February 2016 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension, tinnitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO declined to reopen the Veteran's claim for service connection for hypertension in April 1997.  The Veteran was notified of the decision in May 1997 but he did not appeal or submit new and material evidence within one year of notification of the decision.

2. Since May 1997, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.





CONCLUSIONS OF LAW

1. The April 1997 RO decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2. The criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110  (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for hypertension was initially denied in January 1970 because the Veteran did not have a current disability.  The next correspondence received addressing hypertension was dated December 1996, at which time the Veteran again filed a claim for service connection for hypertension.  The RO declined to reopen the claim in April 1997 because the evidence did not show that the Veteran's pre-service hypertension had been aggravated during service.  The RO concluded that new and material evidence had not been submitted.  The Veteran was notified of the decision in May 1997.  He did not file a NOD with either rating decision or submit new and material evidence within one year of notification of the rating decisions.  Therefore, both the January 1970 and April 1997 rating decisions are final.

The Veteran filed the current claim for service connection for hypertension in October 2007.  The RO reopened the claim for consideration on the merits and then denied it in January 2008.  The Veteran submitted additional evidence, and the RO reconsidered and continued to deny the claim in October 2008.  The Veteran appealed.

The Board observes that the Veteran's theory of entitlement to service connection for hypertension previously did not include entitlement based on aggravation by diabetes mellitus, type II or exposure to herbicides.  

At the time of the April 1997 rating decision, the record included VA treatment records, VA examinations, and service treatment records.  Since the April 1997 rating decision, the Veteran has submitted personal statements and testified before the Board.  During his hearing before the Board, the Veteran indicated that his hypertension has been aggravated by his diabetes mellitus, type II or exposure to herbicides during service.  The RO obtained updated VA treatment records and provided a VA examination in August 2008.  The examination report includes an inadequate opinion addressing the relationship between diabetes mellitus, type II and hypertension.

In light of the low threshold under Shade for reopening claims, the new theories of entitlement, the Veteran's testimony, and the inadequate VA examination addressing the relationship between hypertension and service-connected diabetes mellitus type II, the Board finds that new and material evidence has been submitted and that the claim must be reopened for consideration on the merits.  To this extent, the appeal is granted.

Regarding VA's duties to notify and assist, given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, and/or due to herbicide exposure is reopened and to this extent, the claim is granted.


REMAND

The Veteran seeks service connection for tinnitus; and for hypertension, erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and CAD, each to include as secondary to diabetes mellitus, type II or due to herbicide exposure.  Here, the Board finds that the VA examination reports provided in these matters are inadequate for rating purposes.

Regarding tinnitus, the November 2007 VA examiner did not support her opinion with rationale.  VA has a duty to assist veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Thus a remand is necessary to schedule a VA examination and obtain an opinion with rationale addressing the etiology of the Veteran's tinnitus, to include consideration of the Veteran's lay statements regarding the onset and progression of his condition.

Regarding hypertension, the Board observes that hypertension was noted at the Veteran's entrance to service in January 1968; thus, his claim is one for service-connection based on aggravation.  In August 2008, a VA examiner provided an overly brief opinion addressing the relationship between hypertension and service-connected diabetes mellitus.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  On remand, the examiner must address whether the Veteran's hypertension was aggravated by service, or has been aggravated by his service-connected diabetes mellitus, type II, or has been aggravated as a result of exposure to herbicides.  The opinion must consider the Veteran's lay statements and be supported by rationale.

Regarding erectile dysfunction, the Veteran indicated during his hearing before the Board that his condition could be due to exposure to herbicides or related to diabetes mellitus, type II.  A VA examination was conducted in August 2008; however, the examiner was not asked and therefore did not provide an opinion addressing the relationship, if any, between erectile dysfunction and herbicides.  Notably, while erectile dysfunction is not a disease listed under 38 C.F.R. § 3.309(e) for presumptive service connection based on exposure to herbicides, the Federal Circuit has determined that a claimant is not precluded from establishing service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Thus, on remand, in light of the Veteran's reports during the Board hearing a VA examination must be scheduled to obtain an etiology opinion, to include whether the erectile dysfunction is due to exposure to herbicides or is due to or has been aggravated by diabetes mellitus, type II.

Regarding peripheral neuropathy of the bilateral upper and lower extremities, the Board notes that during his hearing, the Veteran indicated that his condition could be due to exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  During the pendency of this claim, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  However, even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).

In light of the assertion that his peripheral neuropathy of all extremities could be due to herbicide exposure, a remand is necessary to obtain an opinion with complete rationale addressing the etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy and its relationship to service, to include herbicide exposure, and to include a discussion of its relationship to diabetes mellitus, type II, if any.

Finally, regarding service connection for CAD, the Board finds the August 2008 and June 2011 VA examination reports are inadequate for rating purposes.  First, the August 2008 examiner did not address whether the CAD was related to service, to include exposure to herbicides.  Second, the opinion addressing aggravation of CAD by diabetes mellitus, type II simply states that an estimate regarding aggravation would be speculative.  Reasoning for the finding was not provided.  Therefore, the August 2008 examination report is inadequate for rating purposes.

Subsequent to the August 2008 VA examination, on August 31, 2010, ischemic heart disease was added to the list of diseases held to be presumptively due to exposure to herbicides.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable and Printzmetal's angina.  As the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the controlling issue in this case is whether he has a current diagnosis of ischemic heart disease.  In a June 2011 opinion, a VA examiner indicated that outpatient stress testing was needed to evaluate complaints of chest pain but that the tests were not completed.  The examiner found no ischemic findings.  In light of the need for additional tests to determine whether the Veteran has CAD or had a myocardial infarction in 1985, a remand is required for appropriate testing to be conducted and to obtain an adequate etiology opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, to include a search for records from the 1980s in Chicago, and associate the records with the claims file.  All attempts to obtain VA treatment records from the 1980s must be documented in the claims file.  The Veteran should be advised that he may obtain and submit records for review.  If the treatment records are not available, the Veteran must be notified of the finding.

2. After obtaining updated treatment records, schedule the Veteran for a VA audiology examination.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

After conducting any necessary testing, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported tinnitus is related to service, to include his proximity to combat and/or Military Occupational Specialty (MOS) as radio/teletype operator.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

3. Schedule the Veteran for a VA examination to address the etiology of his hypertension.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

After conducting any necessary testing, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the normal progression of the disease during service, by his service-connected diabetes mellitus, type II, or as a result of exposure to herbicides.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

4. Schedule the Veteran for a VA examination to address the etiology of his erectile dysfunction.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

The examiner opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is due to service, to include herbicide exposure, or due to service-connected diabetes mellitus, type II.  

If the answer to the above is negative, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

5. Schedule the Veteran for a VA examination to address the etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all symptoms reported in detail.

All diagnoses of the upper and lower extremities must be identified.  The examiner should address the following:

a) Indicate whether the Veteran has peripheral neuropathy of any extremity and if so, indicate whether he had "early onset" peripheral neuropathy.

The examiner must be notified that VA amended the regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.

b) If "early onset" peripheral neuropathy is not diagnosed, and for any other disability of the bilateral upper and lower extremities, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, to include herbicide exposure (without consideration of legal presumption), or due to service-connected diabetes mellitus, type II.  The examiner must address all extremities.

c) If the answer to the above is negative for any disability of the bilateral upper and lower extremities, the examiner must opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II.  The examiner must address all extremities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

6. Schedule the Veteran for a VA examination to address the his claim for service connection for coronary artery disease.  The examiner must be provided with access to the electronic claims file on Virtual VA and VBMS and he or she must indicate review of the claims file in the examination report.

All necessary testing must be conducted, to include stress testing as noted in the June 2011 examination report, to determine whether the Veteran has had a myocardial infarction or any diagnosis of ischemic heart disease during the pendency of the claim.  All symptoms must reported in detail.

Upon completion of testing, the examiner should address the following:

a) Indicate whether the Veteran has had ischemic heart disease during the pendency of the claim.  The examiner must specifically indicate whether it is possible to determine whether the Veteran had myocardial infarction.

The examiner must be informed that for VA purposes, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) coronary bypass surgery; and stable and Printzmetal's angina.  

b) For any diagnosis of the heart not identified as ischemic heart disease, the examiner must opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, to include exposure to herbicides (without consideration of legal presumption) or due to diabetes mellitus, type II.

c) If the answer to (b) is negative for any disability of the heart, the examiner must opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated, or permanently worsened, by his service-connected diabetes mellitus, type II.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

7. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


